If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     June 18, 2019
               Plaintiff-Appellee,

v                                                                    No. 342160
                                                                     Wayne Circuit Court
MARQUIS DEVON MOORE,                                                 LC No. 17-005625-01-FH

               Defendant-Appellant.


Before: GADOLA, P.J., and BOONSTRA and SWARTZLE, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions for felon in possession of a
firearm, MCL 750.224f, felon in possession of ammunition, MCL 750.224f(6), carrying a
concealed weapon (CCW), MCL 750.227, and possession of a firearm during the commission of
a felony (felony-firearm), second offense, MCL 750.227b. Defendant was sentenced, as a fourth
habitual offender, MCL 769.12, to concurrent sentences of 18 months’ probation each for the
felon in possession of a firearm, felon in possession of ammunition, and CCW convictions, and
five years’ imprisonment for the felony-firearm conviction. We affirm.

        On June 2, 2017, while on routine patrol, Detroit Police officers Rueben Yesrael and
Jordan Napier pulled into a BP gas station in Detroit, Michigan. As the officers drove past a
silver Chevrolet Impala parked at one of the gas pumps, they smelled a strong odor of marijuana
emanating from the car. The officers parked next to the Impala and got out of their car. Officer
Yesrael approached the front passenger seat of the Impala where defendant was sitting;
defendant and the officer spoke and defendant provided his identification. Yesrael then walked
to the driver’s side of the Impala and spoke with the driver, who was unable to provide a driver’s
license. Officer Yesrael ordered the driver to get out of the Impala and stand by Officer Napier
at the police car.

        As Yesrael returned to the passenger side of the Impala, he saw defendant remove a black
object from his pocket with his right hand and drop it on the floor near his feet. Yesrael testified
that the object looked like a gun, so he drew his own gun and ordered defendant to get out of the
car. Yesrael then checked the floor of the front passenger seat where defendant had been sitting



                                                -1-
and found a gun. Yesrael recovered the gun from the floor of the vehicle, and found that the gun
was loaded with nine rounds of ammunition in the magazine. The gun and ammunition were not
submitted for fingerprint testing.

        Defendant was arrested, and after a jury trial was convicted of felon in possession of a
firearm, felon in possession of ammunition, CCW, and felony-firearm. Defendant now appeals
to this Court, challenging whether there was sufficient evidence for the jury to determine that
defendant possessed the gun. We review de novo a challenge to the sufficiency of the evidence,
viewing the evidence in the light most favorable to the prosecution, and determine whether the
trier of fact could have found that the essential elements of the crime were proved beyond a
reasonable doubt. People v Gaines, 306 Mich. App. 289, 296; 856 NW2d 222 (2014).

        The elements of felon in possession of a firearm are: (1) the defendant possessed a
firearm, (2) the defendant was previously convicted of a specified felony, (3) fewer than five
years have passed since the defendant paid all fines, served the term of imprisonment, and
completed probation or parole, and (4) the defendant’s right to possess a firearm has not been
formally restored. People v Minch, 493 Mich. 87, 91; 825 NW2d 560 (2012). The elements of
felon in possession of ammunition are the same as felon in possession of a firearm, except the
prosecution must establish that the defendant possessed ammunition instead of a firearm. MCL
750.224f(3) and (4). The elements of CCW in a vehicle are: (1) the presence of a firearm in a
vehicle operated or occupied by the defendant, (2) the defendant knew or was aware of the
firearm, and (3) the defendant was carrying the firearm. People v Nimeth, 236 Mich. App. 616,
622; 601 NW2d 393 (1999). The “carrying” element of CCW is the equivalent of possession.
People v Barbee, 325 Mich. App. 1, 12 n 4; 923 NW2d 601 (2018). “The elements of felony-
firearm are that the defendant possessed a firearm during the commission of, or the attempt to
commit, a felony.” People v Akins, 259 Mich. App. 545, 554; 675 NW2d 863 (2004) (quotation
marks and citation omitted). On appeal in this case, defendant challenges only the sufficiency of
the evidence regarding the element of possession for each of his convictions.

         In Michigan, to be convicted of a “possessory” crime does not require actual possession;
constructive possession is sufficient. People v Minch, 493 Mich. 87, 91; 825 NW2d 560 (2012).
A defendant has constructive possession when “the totality of the circumstances indicates a
sufficient nexus between defendant and the contraband.” Id. at 91-92. A defendant actually
possesses an object when the defendant “has direct physical control over a thing at a given
time . . . .” People v Flick, 487 Mich. 1, 15; 790 NW2d 295 (2010) (quotation marks and citation
omitted). “[A] defendant has constructive possession of a firearm if the location of the weapon
is known and it is reasonably accessible to the defendant.” People v Hill, 433 Mich. 464, 470-
471; 446 NW2d 140 (1989). “Possession can be proved by circumstantial or direct evidence and
is a factual question for the trier of fact.” People v Johnson, 293 Mich. App. 79, 83; 808 NW2d
815 (2011). “Circumstantial evidence and reasonable inferences that arise from the evidence can
constitute sufficient proof of the elements of the crime.” People v Henderson, 306 Mich. App. 1,
9; 854 NW2d 234 (2014).

       In this case, Officer Yesrael testified that as he was returning to the passenger side of the
Impala, he saw defendant pull a black object out of his pocket and drop it on the floor near his
feet. The object appeared to be a gun. After he ordered defendant out of the car, he found a gun
on the floor of the Impala where defendant had been sitting. The gun had nine rounds of

                                                -2-
ammunition inside the magazine. Viewed in the light most favorable to the prosecution, there
was sufficient evidence that defendant actually possessed the gun because it was reasonable for
the jury to infer that the black object that Yesrael saw defendant pull from his pocket and drop on
the floor was the gun that Yesrael then recovered from the floor. Because there was sufficient
evidence that defendant actually possessed the gun, there was likewise similar evidence that
defendant actually possessed the ammunition that was in the gun’s magazine. In addition, there
was sufficient evidence that defendant constructively possessed the gun because the gun was
found on the floor where defendant had been sitting. The location of the gun leads to the
reasonable inference that defendant knew the gun was on the floor and that it was readily
accessible to defendant.

        Defendant argues that there was no forensic evidence, such as fingerprints or the gas
station’s surveillance video, to link defendant to the gun. Although fingerprint evidence or a
surveillance video might provide additional evidence against defendant, it is not necessary for
the prosecution to present such evidence if the prosecution has otherwise provided sufficient
evidence to support defendant’s conviction. See People v Hardiman, 466 Mich. 417, 430; 646
NW2d 158 (2002). Moreover, the jury heard testimony that the police did not test the gun for
fingerprints and that the gas station’s surveillance video was destroyed. If the jury believed that
the lack of fingerprint or surveillance video evidence cast doubt on defendant’s possession of the
gun, the jury would not have convicted defendant based on his possession of the gun. See
People v Wolfe, 440 Mich. 508, 514-515; 489 NW2d 748 (1992), amended 441 Mich. 1201 (1992)
(“Juries, not appellate courts, see and hear witnesses and are in a much better position to decide
the weight and credibility to be given to their testimony.”). Instead, the jury found defendant
guilty, giving credence to the testimony of Office Yesrael.

        Defendant also argues that this Court should conclude that there was insufficient
evidence, urging this court to follow the reasoning of Parker v Renico, 450 F Supp 2d 727 (ED
Mich, 2006). We decline to do so, however, because the facts of Parker differ from those of this
case, and moreover, this Court is not bound by the decisions of lower federal courts. People v
Chowdhury, 285 Mich. App. 509, 516; 775 NW2d 845 (2009).

       Affirmed.



                                                            /s/ Michael F. Gadola
                                                            /s/ Mark T. Boonstra
                                                            /s/ Brock A. Swartzle




                                                -3-